Citation Nr: 0844462	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-36 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is new and material evidence to reopen the 
veteran's claim for service connection for discoid lupus 
erythematosus (DLE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had approximately 25 years of military service in 
the National Guard before retiring in July 1999.  Her service 
included periods of active duty (AD) from August 1976 to 
March 1977 and from December 1990 to May 1991.  
She also served on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which determined there was no new and material 
evidence to reopen the veteran's previously denied claim for 
service connection for DLE.  

In August 2008, as support for the petition to reopen her 
claim, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board - 
commonly referred to as a Travel Board hearing.  During the 
hearing, the veteran indicated there were additional relevant 
VA medical treatment records at the local Hines VA Medical 
Center (VAMC) in Chicago.  These additional records since 
have been obtained and put in the claims file for 
consideration.  She waived her right to have the RO initially 
consider these additional records.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  


FINDINGS OF FACT

1.  The veteran did not appeal the Board's January 2001 
decision denying her claim for service connection for DLE.

2.  The additional evidence submitted since that January 2001 
Board decision is cumulative or redundant of evidence already 
of record, does not relate to an unestablished fact necessary 
to substantiate this claim, and does not raise a reasonable 
possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The Board's January 2001 decision denying the veteran's 
claim for service connection for DLE subsumes the RO's August 
1997 decision and is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2008).

2.  New and material evidence has not been received since 
that January 2001 Board decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in December 2003 
and April 2007, the RO advised the veteran of the evidence 
needed to substantiate her claim and explained what evidence 
VA was obligated to obtain or to assist her in obtaining and 
what information or evidence she was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The December 2003 and April 2007 letters (but more so the 
April 2007 letter) also apprised the veteran of the specific 
reasons her claim was previously denied, in addition to the 
requirements for establishing her underlying entitlement to 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006) (wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).

As well, the April 2007 letter apprised the veteran of the 
downstream disability rating and effective date elements of 
her claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Consider also that the RO issued the initial, December 2003, 
VCAA notice letter before first adjudicating her claim in 
September 2004, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And there has been no reason for the RO to 
readjudicate her claim since providing the additional notice 
in April 2007, such as in a supplemental statement of the 
case (SSOC), because the only additional evidence she has 
submitted since receiving that additional notice is the 
additional evidence she identified during her recent 
August 2008 hearing, which she waived her right to have the 
RO initially consider.  38 C.F.R. §§ 19.31, 19.37, 20.800, 
20.1304(c).  See, too, Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that 
if, for whatever reason, there was no VCAA notice prior to 
the initial adjudication of the claim or, if there was, 
it was inadequate (i.e., not fully content-compliant), then 
this timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim).  Here, though, readjudicating her claim in a SSOC 
on the same evidence as previously considered would not 
change the outcome of the prior adjudication, so is 
unnecessary.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).

Neither the veteran nor her representative has made any 
showing or allegation that the timing or content of the VCAA 
notice resulted in any prejudice to the veteran.  But see 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where 
the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was nonprejudicial, i.e., 
harmless).

Here, the Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the had Board erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of the claims, and therefore 
found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
her over the course of this appeal, she clearly has actual 
knowledge of the evidence she is required to submit; and (2) 
based on her contentions and the communications provided to 
her by VA over the course of this appeal, she is reasonably 
expected to understand from the notices provided what was 
needed.

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
private medical records, and VA medical records.  And as 
already explained, the additional medical treatment records 
at the Hines VAMC that she identified during her August 2008 
hearing since have been obtained and associated with the file 
for consideration in her appeal.  And, again, she waived her 
right to have the RO initially consider these additional 
records.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  
Therefore, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.



Whether there is New and Material Evidence to Reopen the 
Veteran's Claim for Service Connection for DLE

The RO in Louisville, Kentucky, first considered and denied 
the veteran's claim for service connection for DLE in a 
September 1994 rating decision.  The RO continued to deny her 
claim in a May 1995 rating decision, a June 1995 SOC, and in 
March and October 1996 SSOCs.

In October 1996, jurisdiction over the veteran's claim was 
transferred to the RO in Chicago, Illinois, and that month 
the Chicago RO issued a rating decision also continuing to 
deny her claim.  The RO continued to deny the claim in an 
April 1997 SSOC, an August 1997 rating decision, and a May 
1999 SSOC.  The veteran appealed to the Board.

In a January 2001 decision, the Board affirmed the RO's 
denial, finding that the evidence did not establish a 
correlation between the veteran's DLE and her military 
service - either while on active duty or active duty for 
training.  She did not appeal the Board's decision.

When a rating decision issued by the RO denying a claim is 
affirmed by the Board on appeal, the Board's decision 
subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  And 
since the veteran did not appeal the Board's January 2001 
decision, it is final and binding on her based on the 
evidence then of record.  38 C.F.R. § 20.1100.  

In November 2003, the veteran filed a petition to reopen her 
claim for service connection for DLE.  The RO declined to 
reopen her claim in a September 2004 decision, concluding 
there was no new and material evidence, and this appeal to 
the Board ensued.



Since the Board has previously considered and denied this 
claim and the veteran did not timely appeal the decision, the 
first inquiry is whether new and material evidence has been 
submitted to reopen her claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen the claim, so, too, must the 
Board make this threshold preliminary determination because 
it affects the Board's jurisdiction to adjudicate the 
underlying claim on the merits, i.e., on a de novo basis.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

If the Board finds that new and material evidence has not 
been submitted, then its analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").



The Board's January 2001 denial is the most recent final 
decision on the claim, so it marks the starting point for 
determining whether there is new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis 
to determine whether a claim should be reopened and 
readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the Board's January 2001 decision, new and material evidence 
would consist of competent evidence indicating there was an 
in-service incurrence or aggravation of DLE, or evidence 
suggesting a link between the veteran's DLE and her military 
service, either while on active duty or active duty for 
training.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  See also Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Since the Board's January 2001 decision, the veteran has 
submitted evidence falling into two categories:  (1) medical 
and treatment records; (2) lay statements and her medical 
history, as dictated by her, with reference to her condition, 
including that contained in her August 2008 hearing 
testimony.

The medical and treatment records that the veteran has 
submitted include those from the Hines VAMC dated from 
January 1997 to June 2004 and from January 2006 to September 
2008.  These records also include a hospital report from 
March 2004, and her SMRs from December 1990 to May 1991.



But medical records describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen claim for service connection 
based on new and material evidence.  Her current medical and 
treatment records are not material to her claim as they 
provide no evidence pertaining to any in-service incurrence 
or aggravation of her DLE.  See, e.g., Hickson v. West, 
11 Vet. App. 374, 378 (1998); see, too, Morton v. Principi, 3 
Vet. App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence).  

The record shows the veteran also has made several references 
to records of her treatment at Preventive Environmental 
Medicine by Dr. M.  The record before the Board includes 
these documents and a notation indicating they were 
previously considered; therefore, these records are not new.  
38 C.F.R. § 3.156(a).  But in any case, as the veteran 
readily acknowledges that these records merely document her 
condition upon treatment, even if new, these records still 
would not be material because they do not address whether her 
DLE is attributable to her military service.  See Id.

The veteran's SMRs also are not new, as they were already of 
record at the time of the last prior final denial of the 
claim.  Therefore, they are cumulative and redundant, having 
already been considered.  See 38 C.F.R. § 3.156(a).

In her August 2008 hearing testimony, the veteran provided 
statements regarding her DLE symptoms and her related medical 
treatment, and she suggested that her DLE may be attributable 
to heat or sunlight exposure while in the military.  As to 
whether her condition is related to an in-service incurrence, 
she stated that she "can't tell when it started."  When 
asked what she had been told by a treating physician 
regarding the onset of her condition, she replied that "he 
couldn't say when [the condition started]"  So even by her 
personal admission, there has been no medical indication that 
her DLE initially manifested while she was in the military 
or otherwise any causal link between this condition and her 
military service.



Furthermore, to the extent she is merely reiterating 
arguments she made before the Board denied her claim in 
January 2001, this is not new evidence.  Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

The record also contains a May 2008 report of the veteran's 
PTSD screening, wherein she attributes her lupus to the 
"stress or depression" associated with the duties of her 
military service.  But her lay statements, including her 
August 2008 hearing testimony regarding the etiology of her 
DLE as possibly due to heat or sunlight exposure and her 
statements during that PTSD screening are not new and 
material.  Where the determinative issue involves medical 
causation, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."  Therefore, 
such assertions relating to the veteran's DLE are not 
competent medical evidence as to an 
in-service incurrence or aggravation of this condition.  
Thus, this, too, is not new and material evidence.  

As to the veteran's assertions that her treating physician 
was unable to ascertain the origin of her DLE, the Board sees 
the record does not contain any evidence submitted from the 
veteran's treating physician since the Board's January 2001 
denial.  But even if there were additional statements of 
record from this doctor, such statements that are, for all 
intents and purposes, inconclusive as to the origin of a 
disorder cannot be employed as suggestive of a linkage 
between the disorder and the veteran's military service.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996);
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  

So, on the whole, the Board finds that the evidence submitted 
since the Board's January 2001 decision denying the veteran's 
claim for service connection for DLE is not new and material; 
and, therefore, this evidence is not sufficient to warrant 
reopening her claim.  Further, inasmuch as the veteran has 
not fulfilled her threshold burden of submitting new and 
material evidence to reopen her finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been submitted, the 
veteran's petition to reopen her claim for service connection 
for DLE is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


